Citation Nr: 1444333	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-26 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen service connection for a right arm disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968, with additional periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) in the South Carolina Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In August 2012, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO. 

In October 2012, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review. 

The issue of service connection for a right arm disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In a November 2008 rating decision, the RO denied the Veteran's claim for service connection for a right arm disorder.

2. In October 2012, the Veteran submitted service records that had not been in the RO's possession at the time of the November 2008 rating decision, existed at the time of that decision, and are relevant to the Veteran's claim.






CONCLUSION OF LAW

The Veteran's initial claim for service connection for a right arm disorder is not final and does not require reopening. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(c)(3) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013). As this decision has determined that the November 2008 rating decision, denying the Veteran's initial claim for service connection for a right arm disorder, is not final, there is no reason to discuss the VCAA requirements regarding the submission of new and material evidence to reopen the Veteran's claim for service connection.  

Under normal circumstances, if a veteran does not appeal a rating decision denying his claim for service connection in a timely manner, that decision will become final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). Yet, when service department records are (1) received by the RO after the date of a prior rating decision, (2) the records existed at the time of the prior rating decision, and (3) these records are relevant to the Veteran's claim, the previously denied claim is not considered final and will be reconsidered. 38 C.F.R. § 3.156(c). 

In a November 2008 rating decision, the RO denied the Veteran's initial claim for a right arm disorder because the record did not contain evidence indicating that the Veteran incurred a right arm disorder during any period of service, ACDUTRA, or INACDUTRA. In making that decision, the RO noted that the only South Carolina Army National Guard records on file at that time contained no notation suggesting a right arm injury. 

In October 2012, the Veteran submitted additional service records that were not in VA's possession at the time of the November 2008 rating decision. In two statements dated September 2005 and written on South Carolina Army National Guard stationary, two service members reported seeing the Veteran injure his arm during an accident at the firing range. In a November 2005 service hospital medical record, a surgeon indicated that the Veteran had been "injured in a training accident approximately six weeks earlier." The surgeon reported removing a shell fragment from the Veteran's right arm. 

The service records were received by VA after the November 2008 rating decision, existed at the time of that decision, and are relevant to the Veteran's claim. Therefore, the Veteran's initial claim for service connection for a right arm disorder, initially filed in April 2008, is not considered final and does not require reopening. 38 C.F.R. § 3.156(c)


ORDER

Relevant service department records having been received by VA after the issuance of the November 2008 rating decision, the initial claim for service connection for a right arm disorder is not final. 


REMAND

Accordingly, the case is REMANDED for the following action:

1. Attempt to procure any additional missing service treatment or personnel records from the appropriate records depositories, to include the South Carolina Army National Guard and the VA Records Management Center.

A letter should also be sent to the Veteran, specifically requesting that he provide copies of any service records in his possession, to include the National Guard records he mentioned at the August 2012 Travel Board hearing. 

2. If necessary, contact the Defense Finance and Accounting Service (DFAS) to secure the Veteran's pay records for the years 1985-1997 to confirm any periods of ACDUTRA or INACDUTRA. 

3. Schedule a VA examination to determine the nature and etiology of the Veteran's claimed right arm disorder. The VA examiner must acknowledge that the claims file was reviewed.

Any testing considered reasonably necessary to determine the nature of any right arm disorder should be conducted. 

a) Based on a review of the record, to include both lay and medical evidence, the VA examiner should provide an opinion as to the following:

Was the Veteran's right arm disorder at least as likely as not related to service or any incident of service, to include a shell fragment wound incurred during South Carolina Army National Guard service in September 1985? 

b) In rendering this opinion, the VA examiner must consider the following:

The two September 1985 letters witness statements in which National Guard members reported seeing the Veteran injured due to a firing mishap involving a 
50-caliber machine gun;

The November 1985 service hospital record in which a surgeon reported removing a shell fragment wound from the Veteran's right arm;

The January 2005 VA right arm EMG report in which a VA examiner reported finding abnormal results; 

The Veteran's lay reports of right arm pain.

c) Regardless of whether an opinion is in favor of or against an etiological link between a right arm disorder and any incident of service, the VA examiner must explain the basis for the opinion. The examiner is advised that the prior opinion is inadequate because it contained contradictory information and the opinion, while favorable, is not accompanied by any rationale. 

d) If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


